Citation Nr: 1430134	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for right hip disability.

4.  Entitlement to service connection for left hip disability.

5.  Entitlement to service connection for left leg disability.

6.  Entitlement to service connection for left ankle disability.

7.  Entitlement to service connection for left foot disability.

8.  Entitlement to a disability rating for left knee disability higher than 20 percent before July 16, 2009.

9.  Entitlement to a disability rating for left knee disability higher than 30 percent from September 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This appeal comes before the Board of Veterans' Appeals from rating decisions by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs.  In a November 2007 rating decision, the RO continued a 20 percent disability rating for left knee disability.  The RO denied service connection for back disability and right knee disability.  In a November 2009 rating decision, the RO denied service connection for right hip disability.  In a September 2010 rating decision, the RO assigned a temporary 100 percent disability rating for left knee disability following total knee replacement surgery in July 2009, and assigned a 30 percent rating effective September 1, 2010.  In an October 2011 rating decision, the RO denied service connection for disabilities of the left hip, leg, ankle, and foot.

In April 2014, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the Veteran's claims file.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issues of service connection for disabilities of the Veteran's right hip, left hip, left leg, left ankle, and left foot, and of a disability rating for left knee disability higher than 30 percent from September 1, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chronic, severe service-connected left knee disability has altered the Veteran's gait and caused or aggravated lumbar spine disability including arthritis and disc disease.

2.  Chronic, severe service-connected left knee disability has altered the Veteran's gait and caused or aggravated right knee disability including arthritis.

3.  From January 31, 2007, through July 15, 2009, left knee disability included arthritis with limitation of flexion.

4.  From January 31, 2007, through July 15, 2009, left knee disability included moderate instability.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  Back disability including lumbar spine arthritis and disc disease was caused or aggravated by service-connected left knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

2.  Right knee disability including arthritis was caused or aggravated by service-connected left knee disability.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.310.

3.  From January 31, 2007, through July 15, 2009, left knee disability was appropriately compensated by assigning separate disability ratings: one for arthritis with limitation of motion, and another, separate rating for instability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260 (2013); VAOPGCPREC 23-97 (July 1997).

4.  From January 31, 2007, through July 15, 2009, left knee arthritis with limitation of motion met the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260.

5.  From January 31, 2007, through July 15, 2009, left knee instability met the criteria for a 20 percent rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in letters issued in letters issued in March 2007, May 2008, August 2008, August 2009, and January 2011.  The March 2007 letter was issued before the rating decisions that the Veteran has appealed.  In the notice letters, VA advised the Veteran what information was needed to substantiate claims for service connection, including on direct and secondary bases.  The letters also informed the Veteran how VA assigns disability ratings and effective dates.  The letters also stated who was to provide the evidence.

In the April 2014 Travel Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, reports of VA medical examinations, and a transcript of the April 2014 Travel Board hearing.  The Veteran has had VA examinations that adequately addressed the claims that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims on appeal, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claims that the Board is deciding at this time.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Back Disability

The Veteran essentially contends that he has back disability that began during service or is secondary to his service-connected left knee disability.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, may be presumed to be service connected if manifest to a compensable degree within one year after separation from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected.  38 C.F.R. § 3.310(b).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

The Veteran reported a history of left knee surgery before entering service.  During service, he sustained left knee injury.  VA established service connection for left knee disability based on aggravation during service of pre-service disability.

When the Veteran entered service, he did not report any back problems.  The clinician who examined him did not find any back problems.  During service, in January 1978, the Veteran went to a service clinic reporting low back pain after heavy lifting.  The treating clinician's impression was muscle strain.  In June 1978, the Veteran went to a service clinic to address low back pain that arose after lifting a heavy object.  A treating clinician found tenderness and spasm in the L3 to S1 area.  The clinician's impression was low back pain due to paraspinous muscle spasm.  Treatment included medication and instruction to avoid heavy lifting for three days.  In a medical history completed in February 1980 for separation from service, the Veteran checked no for history of recurrent back pain.  On examination at that time the examiner checked normal for the condition of the Veteran's spine.

The claims file does not contain any evidence from the year following the Veteran's separation from service.  The assembled medical records are from after 2000.  Records of VA medical treatment of the Veteran from 2001 forward reflect ongoing knee problems including pain and swelling, with treatment including medication and use of a brace.  In a July 2001 VA examination, the Veteran reported that he continued to have left knee pain after separation from service and after an additional left knee surgery in 1985.  The examiner observed that the Veteran walked with a normal gait.  An MRI of the left knee showed advance medial compartment osteoarthritis, medial meniscectomy changes, degeneration of the lateral meniscus, a tear of anterior cruciate ligament, significant anterior translation of the tibia, and a grade I medial collateral ligament sprain.

In VA treatment in August 2002, the Veteran reported that he fell a week before the treatment visit, and had back pain.  In VA treatment in September 2005, he reported a one month history of pain in his low back and both hips.  He denied chronic low back pain or past low back injury, but stated that he had a similar episode the previous year.  Lumbosacral spine x-rays showed no compressions.  The discs were maintained, the alignment was unremarkable, and the posterior compartment was within normal limits.  Later in September 2005, the Veteran indicated that his back had been hurting from limping slightly on his left knee.  He was wearing a back brace.  The treating clinician found that the Veteran was walking without a limp.  

In VA treatment in March 2006, the Veteran reported pain in the right side of his low back, and a treating clinician found evidence of slight muscle tenderness.  In July 2006, CT and myelogram of the Veteran's lumbar spine showed degenerative disc and facet disease most prominent at L4-L5.  In August 2006, the Veteran reported chronic pain in his low back and right leg.  In September 2006, he stated that he had increasing low back pain.  In January 2007, he indicated that he slipped and fell and strained his left knee and low back.

In a January 2007 claim, the Veteran contended that his service-connected knee disability caused the development of a problem affecting his back.  He repeated this contention in June 2008.

In VA treatment in 2007 through 2009, the Veteran continued to report low back pain.  In October 2007, a VA kinesiotherapist found that the Veteran's left knee disability caused him to walk with a moderately to severely antalgic gait.  VA provided and trained the Veteran in the use of a wheeled walker.

Private orthopedic surgeon L. T. J., M.D., treated the Veteran in 2007 and 2008 for his left knee problems.  In January 2008, Dr. J. expressed the opinion in attempting to unload his left knee, the Veteran had functionally overloaded his lumbar spine.  In March 2008, Dr. J. wrote that the Veteran's left knee disorders contributed to problems with his back.

In VA treatment in February 2009, the treating physician noted that the Veteran had left knee arthritis awaiting replacement surgery, and that he had an antalgic gait and used a cane.  The physician found that the Veteran had lumbosacral disc disease.  In July 2009, the Veteran underwent left total knee replacement surgery.

In October 2010, the Veteran wrote that he was seeking service connection for low back disability either on a direct basis or as secondary to his service-connected left knee disability.  He stated that, according to treating physicians, his back problem was caused by a misalignment of his replaced left knee with his upper leg.

On VA examination in July 2011, the examiner reported having reviewed the Veteran's claim file.  The examiner expressed the opinion that it is less likely than not that the current lumbar disorder was related to injury or other events in service.  The examiner opined that the current back disorder was not related to the left knee disorder.  The examiner explained that he knew of no medical authority or peer reviewed medical literature that would support such a connection.

In the April 2014 Travel Board hearing, the Veteran reported that during service his duties in the motor pool included frequent lifting of heavy objects.  He stated that during service he received treatment for low back pain.  He reported that after that treatment he experienced intermittent back pain.  He indicated that his left knee disability caused him to shift his weight to reduce weight on that knee.  He asserted that this shifting of weight aggravated his back pain.

Clinicians have found that the Veteran has lumbar spine arthritis and disc disease.  The x-ray evidence that he did not have spine arthritis in 2005 is strong evidence that he did not have compensable spine arthritis within a year after his 1980 separation from service.  His back disability history therefore does not form a basis for a presumption of service connection.

The Veteran reports that after treatment for back pain during service he experienced intermittent back pain.  Considering that no back problem was found at separation from service, and that more than twenty years elapsed between back pain treatment in service and the next contemporaneous evidence of back pain, the preponderance of the evidence is against continuity between the back symptoms in service and the post-service back disorder.  The preponderance of the evidence is against direct service connection.

The Veteran contends that his back disability is secondary to, that is, caused or aggravated by, his service-connected left knee disability.  Dr. J.'s 2008 opinions support that contention.  The physician who examined the Veteran in July 2011 opined against such a relationship.  Dr. J.'s training as an orthopedic surgeon and his familiarity with the Veteran's case from treating the Veteran enhance his competence to address the Veteran's case, and add to the persuasive weight of his opinion.  The VA examiner did not explicitly discuss the likely effects of the Veteran's left knee disability on his gait and weightbearing.  In the absence of discussion of that issue, the VA examiner's opinion does not persuasively undermine Dr. J.'s opinion on that issue.  The evidence supporting service connection for back disability as secondary to left knee disability is at least as persuasive as the opposing evidence.  The Board therefore grants service connection on a secondary basis.

Right Knee Disability

The Veteran contends that current right knee disability began during service or has been caused or aggravated by his service-connected left knee disability.  His service treatment records are silent for injury or symptoms involving the right knee.  He has reported that he began to experience right knee pain in 2002.  VA and private medical records since 2000 contain observations that the Veteran walked with an antalgic gait as a result of his chronic left knee disability.  In VA treatment in September 2005, the Veteran reported right knee pain.  In April 2006, a treating orthopedist stated that x-rays from 2004 showed osteoarthritis in both knees.  In January 2008, private treating orthopedist Dr. J. wrote that, in attempting to unload his left knee, the Veteran had functionally overloaded his right knee.

On VA examination in June 2012, the examining physician assistant reported having reviewed the Veteran's claims file.  The Veteran related having had right knee pain since 2002.  The examiner noted the history of chronic left knee pain and of left knee surgeries, including replacement.  The examiner indicated that the Veteran regularly used a brace on his left knee.  The examiner noted that April 2012 x-rays showed mild degenerative joint disease in the right knee.  The examiner expressed the opinion that it is less likely than not that the Veteran's right knee disorder is proximately due to or the result of his left knee disability.  The examiner explained that orthopedic literature did not support a contention that degenerative changes in one joint may cause degenerative changes in a joint on the other side.  The examiner did not provide an opinion as to the likelihood that the Veteran's right knee disability is aggravated by his left knee disability.

In the 2014 Board hearing, the Veteran reported that both before and after his left knee replacement surgery, problems with his left knee led him to shift his weight onto his right leg.  He contended that this produced extra wear on his right knee.

Dr. J.'s statement supports the Veteran's contention that his left knee disability produced body mechanics that likely caused or aggravated his right knee arthritis.  As noted above, Dr. J.'s training in orthopedics and knowledge of the Veteran's case add persuasive weight to his opinion.  The VA examiner's opinion against secondary causation is based on a lack of medical literature support and is reasonably persuasive.  That examiner did not address the question of secondary aggravation.  Overall, the evidence supporting secondary causation or aggravation is at least as persuasive as the evidence against.  The Board therefore grants service connection for the right knee disability.

Left Knee Disability

The RO established service connection, effective in July 2000, for the Veteran's left knee disability, described as left knee injury status post meniscectomy.  The RO assigned a 20 percent disability rating.  On January 31, 2007, the RO received the Veteran's claim for an increased rating for that disability.  On July 16, 2009, the Veteran underwent left total knee replacement surgery.  The RO assigned a temporary 100 percent rating from July 16, 2009, through August 31, 2010.  The RO assigned a 30 percent disability rating from September 1, 2010.  The Board is remanding, for the development of additional evidence, the issue of a rating higher than 30 percent from September 1, 2010.  The Board is addressing the issue of a rating higher than 20 percent prior to July 16, 2009.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  See DeLuca, supra.

The Veteran reported that in 1974 or 1975, before he entered service, he underwent left knee surgery.  The pre-service surgery was described variously as removal of a ligament or as meniscectomy.  During service, in 1979, he sustained left knee injury, described as lateral ligament strain or ligament tears.  Chronic instability of the knee was noted.  The Veteran has reported that after service, in 1985, he had another left knee surgery, for cartilage injury.  From the establishment of service connection until the knee replacement surgery, the RO rated the disability under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under the code, a 20 percent rating is assigned of dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

The rating schedule provides for rating recurrent subluxation or lateral instability of a knee at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  Arthritis is rated based on limitation of motion of the affected joint under the appropriate diagnostic code for that joint.  If the limitation of motion is noncompensable, a 10 percent rating is assigned for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).  Limitation of flexion of the knee is rated at 30 percent if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees.  Limitation of extension of the knee is rated at 50 percent if limited to 45 degrees short of full extension (the 0 degrees position), 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Generally, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both.  See VAOPGCPREC 23-1997 (1997).  In another precedent opinion, the VA General Counsel indicated that, when a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg.  See VAOPGCPREC 9-2004 (2004).  

Records of VA medical treatment of the Veteran from 2001 forward reflect ongoing left knee problems including pain, swelling, and instability, with treatment including medication and use of a brace.  In a July 2001 VA examination, the Veteran reported that he continued to have left knee pain after separation from service and after an additional left knee surgery in 1985.  The examiner observed that the Veteran walked with a normal gait.  An MRI of the left knee showed advance medial compartment osteoarthritis, medial meniscectomy changes, degeneration of the lateral meniscus, a tear of anterior cruciate ligament, significant anterior translation of the tibia, and a grade I medial collateral ligament sprain.  From 2003 forward, treatment included injections.

In VA treatment in 2003 and 2004, the Veteran reported left knee pain, swelling, and giving way.  He wore a knee brace.  The treating clinicians did not find signs of instability.  In September 2006, the Veteran reported wearing an unload brace on his left knee.  The treating clinician found that the knee had full extension and had flexion to 110 degrees.  The knee was stable to varus and valgus stress test.  In January 2007, the Veteran reported increased left knee pain.  The treating clinician found that the left knee had a full range of motion.  Left knee x-rays showed degenerative joint disease (DJD) changes and end stage DJD.

On VA examination in May 2007, the Veteran reported that his left knee had constant pain, frequent swelling and popping.  He stated that he wore a brace every day and used a cane.  He stated that his left knee disability interfered with his janitorial work duties and with his daily activities, especially with prolonged standing and walking.  On examination the range of motion of the knee was from 0 to 110 degrees, with pain and crepitus throughout the range of motion.  Active range of motion did not produce weakness, fatigue, or incoordination.  There was no additional restriction of motion after repetitive movement.  The examination did not show laxity or instability.

In VA treatment in September 2007, it was noted that the Veteran's left knee had a decreased range of motion due to pain.  In October 2007, a VA kinesiotherapist found that the Veteran's left knee disability caused him to walk with a moderately to severely antalgic gait.  VA provided and trained the Veteran in the use of a wheeled walker.  In December 2007, it was noted that the Veteran wore a metal brace on his left knee because of instability.  The Veteran stated that the knee sometimes slipped out of place at night and hurt.  The clinician prescribed an elastic knee brace for night time wear to prevent dislocation.

In December 2007, private orthopedic surgeon Dr. J. noted that the Veteran's left knee had advanced degenerative changes.  Dr. J. noted that the knee subluxed, and that the Veteran had a sense of instability.  

In VA treatment in February 2008, the Veteran reported progressive worsening of left knee pain.  The treating clinician observed that the Veteran had an antalgic gait using a cane and wearing a knee brace.  Lower extremity strength was 4/5.  In March 2008, Dr. J. recommended total left knee replacement surgery.

In VA treatment in April 2008, the Veteran reported that his left knee pain was bothersome.  In May 2008, the Veteran reported persistent left knee pain and swelling.  He stated that as a result it was getting more difficult to walk and he was unable to work.  In June 2008, the VA primary care physician who treated the Veteran wrote that the Veteran's left knee disability made him unable to work.  The clinician stated that the Veteran's knee problem was severe and chronic, and that his ability to walk or bear weight for prolonged periods might be limited indefinitely.  In September 2008, the Veteran reported that he could not stand for any length of time.  He indicated that his job did not permit using a cane or walker.  In January 2009, he reported that he had been working a lot, despite left knee and low back pain.

On VA examination in May 2009, the Veteran reported that left knee replacement surgery was planned.  He stated that he had pain and instability in his left knee.  On examination the left knee was limited to 60 degrees of flexion.  The knee had extension to 0 degrees.

In the 2014 Board hearing, the Veteran reported that before the 2009 replacement surgery his left knee was painful, and that it rubbed, popped, and gave out.  He stated that he had to shift his weight onto his right side in order to avoid falling.

The medical records and the Veteran's statements show that before his left knee disability prior to the 2009 replacement surgery was characterized by arthritis, which produced pain and limitation of flexion, and by instability.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  The Board finds that the assignment of a rating for arthritis and a separate rating for instability is more appropriate than the single rating based on cartilage injury that was in effect.  

From January 31, 2007, when the RO received the Veteran's claim for an increased rating for his left knee disability, until the July 16, 2009, surgery, flexion was not measured as less than 60 degrees.  The effects of the knee arthritis included pain on motion, weakened movement, excess fatigability, and diminished endurance, but impairment from those factors was not equivalent to limitation of flexion to 45 degrees or less.  Therefore, the appropriate rating under Diagnostic Codes 5003 and 5260 for the arthritis was 10 percent.

Medical records and the Veteran's statements show that from January 31, 2007, left knee instability necessitated the use of a brace.  The instability was moderate and thus warranted a 20 percent rating under Diagnostic Code 5257.  The evidence did not indicate that the instability rose to the level of severe, such as would warrant a 30 percent rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's left knee disability has not required frequent hospitalizations.  In the January 31, 2007, to July 15, 2009, period his left knee disability at times made him unable to perform his job as a janitor, which required prolonged periods of weightbearing.  As he nonetheless maintained that job through much of the period, the left knee disability interfered with employment, but to a less than marked extent. The ratings of 10 percent under Diagnostic Codes 5003 and 5261 and 20 percent under Diagnostic Code 5257 that the Board is granting in this decision reasonably contemplate the effects of the Veteran's left knee disability on his capacity for work and other activities.  The rating criteria under those codes provide for higher ratings for greater levels of disability.  Thus, the rating schedule is adequate for evaluating the Veteran's left knee disability.  It is not necessary to refer the rating of the left knee disability for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For part of the January 31, 2007, to July 15, 2009, period, the Veteran's left knee disability made him unable to perform the duties of his janitorial job, which required prolonged standing.  The evidence does not indicate that the inability to stand for long periods made him unable to perform the duties even of a more sedentary job.  As the evidence does not indicate that the left knee disability made him unable to secure or follow any substantially gainful occupation, the record does not raise the issue of unemployability during the January 31, 2007, to July 15, 2009, period.


ORDER

Entitlement to service connection for back disability is granted.

Entitlement to service connection for right knee disability is granted.

From January 31, 2007, through July 15, 2009, a 10 percent rating for left knee arthritis with limitation of flexion is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From January 31, 2007, through July 15, 2009, a separate 20 percent rating for left knee instability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

REMAND

The Board is remanding, for the development of additional evidence, the issues of service connection for disabilities of the right hip, left hip, left leg, left ankle, and left foot, and of a disability rating for left knee disability higher than 30 percent since September 1, 2010.

The Veteran has reported that he has pain in his right and left hips.  He contends that the pain is caused or aggravated by altered gait and body mechanics resulting from his service-connected left knee disability.

Records of VA treatment of the Veteran reflect his reports of right hip pain from 2005 forward and bilateral hip pain from 2009 forward.  VA treatment records leave a question as to whether there is right hip arthritis.  In March 2006, a clinician noted that a 2003 x-ray of the Veteran's right hip showed mild degenerative joint disease.  In March 2007, bilateral hip x-rays showed no fractures or dislocations.  In the 2014 Board hearing, the Veteran indicated that his post-replacement left knee had ongoing problems including instability and rocking.  He stated that he had hip pain, especially with walking and tasks in his job in building maintenance.

The Board is remanding the hip disability service connection issues for a new examination, with file review, to clarify the existence and nature of any disorder in either hip, and to provide opinion as to the likelihood that service-connected left knee disability caused or aggravated current hip disability.  In addition, the Board notes that, in VA treatment in February 2009, the treating physician stated that the Veteran's right hip pain could be from lumbosacral disc disease or from his limping due to his left knee problem.  As the Board is, in this decision, granting service connection for the Veteran's low back disability, the examination report should also include opinion on the likelihood that low back disability has caused or aggravated current disability in either hip.

The Veteran's claims for service connection for disabilities of the left leg, ankle, and foot concern events since he underwent left knee replacement surgery in July 2009.  He has reported that in private treatment after the surgery it was found that the bones connected to the prosthesis were not in proper alignment.  He stated that since the replacement surgery he has had neurological pain in his left leg.  He also reported that after the replacement surgery, instability and rocking in his left knee led to an injury in which he heard a popping sound and developed pain in his left ankle and foot.  He stated that this injury was treated in a non-VA facility.  The claims file contains records of private medical treatment before, during, and immediately after the 2009 knee surgery, but does not contain more recent private treatment records.  The Board is remanding the left leg, ankle, and foot disability issues to provide the Veteran an opportunity to identify the sources of that treatment.  The RO is to obtain records of the treatment the Veteran identifies.

The recent private medical records to be sought on remand are relevant to the issue of a disability rating for left knee disability higher than 30 percent from September 1, 2010.  In addition, the Veteran stated, in the 2014 Board hearing, that after the 2009 replacement surgery instability and pain in his left knee worsened over time.  The most recent VA examination of the Veteran's left knee disability status post replacement surgery was performed in June 2012.  The Board is remanding the issue of the post-replacement rating for the left knee disability for review of any additional records that are obtained, and for a new VA medical examination to determine the current effects and extent of that disability.

Accordingly, these matters are REMANDED for the following action:

1.  Ask the Veteran to identify the sources and approximate dates (years) of all non-VA treatment he received for his left knee, leg, ankle, and foot from his July 2009 knee replacement surgery through the present.  Obtain records of the treatment the Veteran identifies.



	(CONTINUED ON NEXT PAGE)

2.  Schedule the Veteran for a new VA medical examination to address the claims for service connection for any current disorder manifested by right or left hip pain, and the claim for a higher disability rating for left knee disability status post replacement surgery in 2009.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.

Ask the examiner to provide a diagnosis of each current disorder manifested by right and/or left hip pain.  For each such current disorder, ask the examiner to provide an opinion as to whether it is at least as likely as not that the disorder is proximately (a) due to or the result of, or (b) is aggravated by, the Veteran's left knee disability (progressive arthritis and residuals of a 2009 knee replacement surgery) or his back disability (lumbar spine degenerative joint and disc diseases).  Ask the examiner to explain the conclusions reached.  

Ask the examiner to report the current manifestations, effects, and extent of disability residual to the Veteran's July 2009 left total knee replacement surgery.  Findings should include whether there are chronic residuals consisting of severe painful motion of weakness in the affected extremity.  The existence and extent of any instability should also be noted. 

3.  Thereafter, review the expanded record and consider the remanded claims.  If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


